Exhibit 10.77

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT dated June 13, 2006 (this “Agreement”) is entered into
by and among, on the one hand, Hummingbird Value Fund, L.P., a Delaware limited
partnership, Hummingbird Management, LLC, a Delaware limited liability company,
Hummingbird Microcap Value Fund, L.P., a Delaware limited partnership,
Hummingbird Capital, LLC, a Delaware limited liability company, Hummingbird
Concentrated Fund, L.P., a Delaware limited partnership, Summit Street Value
Fund, L.P., a Delaware limited partnership, Summit Street Management, LLC, a
Delaware limited liability company, Summit Street Capital, LLC, a Delaware
limited liability company, Monarch Activist Partners L.P., a Delaware limited
partnership, Chadwick Capital Management, LLC, a Delaware limited liability
company, Sohail Malad, an individual, Arthur T. Williams, III, an individual,
Jennifer A. Wallace, an individual, Paul D. Sonkin, an individual, and James
Chadwick, an individual, (the foregoing individuals and entities being
collectively referred to herein as the “Investor Group”) and, on the other hand,
Meade Instruments Corp. (the “Company”), a Delaware corporation.

WHEREAS, Hummingbird Value Fund, L.P., provided notice in a letter dated May 10,
2006 of its intent to nominate Paul D. Sonkin and James Chadwick for election to
the Meade Board of Directors (the “Board”) at the Company’s 2006 Annual Meeting
of Stockholders (the “2006 Annual Meeting”) and, further, to submit two
proposals to be acted upon at the 2006 Annual Meeting to amend the Company’s
Certification of Incorporation, as amended, and Amended and Restated Bylaws to:
(i) declassify the composition of the Company’s Board; and (ii) allow for
cumulative voting in the election of directors;

WHEREAS, in letters dated May 17, 2006 and May 23, 2006, Hummingbird Value Fund,
L.P. requested pursuant to Section 220 of the Delaware General Corporation Law
to inspect certain of the Company’s books, records and documents (the “Demand
Letters”); and

WHEREAS, the Company and the Investor Group have determined that the interests
of the Company and its stockholders would be best served by avoiding the
substantial expense, disruption and adverse publicity of a dispute regarding the
aforesaid nominations and proposals;

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and, intending to be legally bound hereby, the parties hereby agree
as follows:

1. New Directors; 2006 Annual Meeting; Related Matters.

(a) In accordance with the Company’s Bylaws and pursuant to the Board’s written
consent attached hereto as Exhibit A, effective concurrent with the execution of
this Agreement, the Board shall adopt a resolution to increase the size of the
Board by two (2) directors and fill the newly created seats by appointing
(i) Paul D. Sonkin as a Class II director to the Board and he shall remain on
the Board until the 2006 Annual Meeting, or until his successor has been duly
elected and qualified and (ii) James Chadwick as a Class III director to the
Board and he shall remain on the Board until the Company’s Annual Meeting of
Stockholders in 2007, or until his successor has been duly elected and
qualified, which individuals hereby consent to their appointment to the Board
and future nomination as contemplated by this Paragraph and Paragraph 2(a)
below. In addition, the Company shall cause to be nominated for election as a
director to the Board Paul D. Sonkin as a candidate of the Company as a Class II
director at the 2006 Annual Meeting and he shall remain on the Board until the
Company’s Annual Meeting of Stockholders in 2009 (subject to the approval and
implementation of the Declassification Proposal (as defined below), in which
case until the 2007 Annual Meeting of Stockholders), or until his successor has
been duly elected and qualified. The Company shall publicly support and
recommend that the Company’s shareholders vote to elect Paul D. Sonkin as a
Class II director at the 2006 Annual Meeting.

(b) In accordance with the Company’s Bylaws and pursuant to the Board’s written
consent attached hereto as Exhibit A, effective concurrent with the execution of
this Agreement, the Company shall submit a resolution to the stockholders at the
2006 Annual Meeting to declassify the Company’s Board and provide for the annual
election of all directors (the “Declassification Proposal”), the first of such
annual elections to take place at the Company’s 2007 Annual Meeting of
Stockholders (the “2007 Annual Meeting”). In connection therewith, the Company
agrees to vote all shares which it is entitled to vote or shares which it has
control over, including, without limitation, all unallocated shares in the
Company’s Employee Stock Ownership Plan, in favor of the Declassification
Proposal and in favor of Paul D. Sonkin’s election to the Board at the 2006
Annual Meeting.

(c) The Investor Group hereby withdraws (i) its nominations of Paul D. Sonkin
and James Chadwick (and any substitutions for such individuals) for election to
the Board at the 2006 Annual Meeting and (ii) each of the other proposals set
forth in the Hummingbird Value Fund, L.P. notice dated May 10, 2006 (the
“Notice”) and any other stockholder proposal with respect to the 2006 Annual
Meeting. The Investor Group will promptly file an amendment to the Schedule 13D
(as defined herein), reporting the entry into this Agreement, amending
applicable items to conform to its obligations hereunder and appending this
Agreement and the Press Release (as hereinafter defined) issued by the Investor
Group as exhibits thereto. The Schedule 13D amendment to be filed may also, in
the sole discretion of the Investor Group, terminate the group filing of the
Investor Group, which shall not affect the obligation of each signatory hereto
to continue to be bound by the terms hereof.

(d) The Investor Group hereby withdraws its request to inspect certain of the
Company’s books, records and documents as set forth in the Demand Letters.

(e) The members of the Investor Group and their Affiliates, shall vote, and
shall use their commercially reasonable efforts to cause their respective
Associates (as defined in Section 11 hereof) including but not limited to those
Associates identified in the Schedule 13D filed by the Investor Group with the
SEC on May 26, 2006, as amended (the “Schedule 13D”), to vote, all Voting
Securities (as defined in Section 11 hereof) which they are entitled to vote at
the 2006 Annual Meeting: (i) in favor of the election of each of the candidates
on the Company Nominated Slate to the Board; (ii) in accordance with the
recommendation of the Board with respect to the ratification of auditors (if
applicable); (iii) in accordance with the recommendation of the Board with
respect to the Declassification Proposal; (iv) in accordance with the
recommendation of the Board with respect to a proposal to eliminate the
reference to Series A and Series B stock in the Company’s Certificate of
Incorporation; and (v) in accordance with the recommendation of the Company’s
Board with respect to any proposal made by any stockholder. The only matters to
be acted upon at the 2006 Annual Meeting will be the proposals described in
clauses (i), (ii), (iii) and (iv) of this Section 1(e), provided, proposals
validly submitted by shareholders pursuant to Rule 14a-8 promulgated under the
Securities Exchange Act of 1934, as amended, or the Company’s Bylaws, and in
compliance with such respective provisions, may be acted upon at the 2006 Annual
meeting to the extent required. To date, the Company represents that no such
proposals have been submitted.

2. Election of Directors: 2007 Annual Meeting; Related Matters

(a) The Company shall cause to be nominated for election as directors to the
Board at the 2007 Annual Meeting each of the existing directors whose terms are
scheduled to expire at the 2007 Annual Meeting including Paul D. Sonkin and
James Chadwick, to the extent their terms expire at the 2007 Annual Meeting. To
the extent that (i) Mr. Sonkin declines to stand for reelection, Hummingbird
Management, LLC may designate a replacement candidate, and/or (ii) Mr. Chadwick
declines to stand for reelection, Chadwick Capital Management, LLC may designate
a replacement candidate, and the Nominating Committee shall include such
replacement candidates on the Company’s slate of director nominees, provided
that the majority of the Board or the majority of the Nominating Committee
approve the nomination of the replacement candidate(s), which approval will not
be unreasonably withheld. To the extent that directors other than Sonkin and
Chadwick decline to stand for reelection, then the Nominating Committee shall
designate replacement candidates. The slate of directors so nominated shall be
referred to as the “Company Nominated Slate.” The Company will publicly support
and recommend that the Company’s stockholders vote to elect the Company
Nominated Slate to the Board.

(b) The members of the Investor Group and their Affiliates, shall vote, and
shall use their commercially reasonable efforts to cause their respective
Associates (as defined in Section 11 hereof) including but not limited to those
Associates identified in the Schedule 13D, to vote, all Voting Securities (as
defined in Section 11 hereof) which they are entitled to vote at the 2007 Annual
Meeting: (i) in favor of the election of each of the candidates on the Company
Nominated Slate to the Board; (ii) in accordance with the recommendation of the
Board with respect to the ratification of auditors (if applicable); and (iii) in
accordance with the recommendation of the Company’s Board with respect to any
proposal made by any stockholder.

(c) Except to the extent permitted in Sections 2(a), 2(b) and 3, the Investor
Group shall not nominate directors or propose any other business at the 2007
Annual Meeting.

(d) The 2007 Annual Meeting shall be held no later than August 1, 2007.

3. TERMINATION DATE. This Agreement shall remain in full force and effect and
shall be fully binding on the parties hereto in accordance with the provisions
hereof until the conclusion of the 2007 Annual Meeting; provided, however, that
if either (i) the majority of stockholders do not vote to declassify the
Company’s Board at the 2006 Annual Meeting and all directors terms do not expire
at the 2007 Annual Meeting, (ii) the 2006 Annual Meeting is not held and
completed by November 30, 2006 or (iii) the Company has not filed its Annual
Report on Form 10-K for the twelve months ended February 28, 2006 (“2006 Annual
Report”) with the Securities and Exchange Commission by October 31, 2006, the
Termination Date shall be deemed to be April 30, 2007. Nothing contained in this
Agreement shall limit any member of the Investor Group or their Associates or
Affiliates from taking any of the actions otherwise prohibited in this Agreement
in connection with any meeting of the Company’s stockholders in 2007 in the
event the Termination Date is deemed to be April 30, 2007, including without
imitation, nominating directors, requesting a stockholder list and related
information, making public filings or announcements or taking any other action,
in each case, related to the solicitation of proxies at any 2007 meeting of the
Company’s stockholders if such action occurs no more than two weeks prior to the
earliest date on which a stockholder is permitted to give effective notice of
its intention to nominate candidates for election at any 2007 meeting of the
Company’s stockholders.

4. STANDSTILL.

(a) So long as the Company has not breached this Agreement, each member of the
Investor Group and their Affiliates severally, and not jointly, agrees that
during the period commencing on the date hereof and ending on the Termination
Date, without the prior written consent of the Board specifically expressed in a
written resolution adopted by a majority vote of the entire Board, he, she or it
will not, and will cause each of his, her or its officers, agents and other
Persons acting on his, her or its behalf not to, and will use commercially
reasonable efforts to cause his, her or its respective Associates (as defined in
Section 11 hereof) including but not limited to those Associates identified in
the Schedule 13D not to:

(i) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the SEC
under the Exchange Act) of proxies or consents (whether or not relating to the
election or removal of directors), advise, encourage or influence any Person (as
defined in Section 11 hereof) with respect to the voting of any Voting
Securities with respect to the 2006 Annual Meeting or the 2007 Annual Meeting in
a manner that is inconsistent with the terms of this Agreement; or otherwise
“solicit” (as such term is defined in Rule 14a-1(l) promulgated by the SEC under
the Exchange Act) stockholders of the Company for the approval of stockholder
proposals whether made pursuant to Rule 14a-8 or Rule 14a-4 or exempt
solicitations pursuant to Rule 14a-2(b)(1) Rule 14a-2(b)(2) under the Exchange
Act or otherwise induce or encourage any other Person to initiate any such
stockholder proposal;

(ii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities,
other than a “group” that includes all or some lesser number of the Persons
identified as “Reporting Persons” in the Schedule 13D, but does not include any
other members who are not currently identified as Reporting Persons;

(iii) other than as previously disclosed in the Schedule 13D, deposit any Voting
Securities in any voting trust or subject any Voting Securities to any
arrangement or agreement with respect to the voting of any Voting Securities,
except as expressly set forth in this Agreement;

(iv) enter into any arrangements, understanding or agreements (whether written
or oral) with, or advise, finance, assist or encourage, any other Person in
connection with any of the foregoing, or make any investment in or enter into
any arrangement with, any other Person that engages, or offers or proposes to
engage, in any of the foregoing;

(v) request the Company or its advisers, directly or indirectly, to amend or
waive any of the provisions of this Agreement, except for amendments or waivers
not of a material nature;

(vi) take any initiative with respect to the Company or any of its subsidiaries
which involves making a public announcement or that could require the Company or
any of its subsidiaries to make a public announcement regarding such initiative
or any of the activities referred to in any of these subparagraphs (i) through
(vi); or

(vii) take or cause or induce others to take any action inconsistent with any of
the foregoing.

(b) It is understood and agreed that the foregoing shall not be deemed to
prohibit any of the members of the Investor Group who are directors of the
Company from engaging in any lawful acts in the exercise of their fiduciary
duties as directors of the Company.

5. RELEASE.

(a) Other than for any breach of the provisions of this Agreement by the
Company, the Investor Group hereby agrees for the benefit of the Company, and
each officer, director, stockholder, agent, affiliate, employee, attorney,
assigns, predecessor, and successor, past and present, of the Company (the
Company and each such person being a “Company Released Person”) as follows: The
Investor Group, for themselves and for their members, officers, directors,
assigns, agents, and successors, past and present, hereby agree and confirm
that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each Company Released Person of, and hold
each Company Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses, and causes of action (“Claims”) of any nature
whatsoever, whether known or unknown, suspected or unsuspected, arising in
respect of or in connection with any Schedule 13D or proxy filings made prior to
the date hereof or in respect of or in connection with the nomination and
election of directors at the 2006 Annual Meeting, the other proposals contained
in the Notice, or the nomination and election of directors at the 2007 Annual
Meeting, occurring any time or period of time on or prior to the date of this
Agreement (including the future effects of such occurrences, conditions, acts or
omissions).

(b) Other than for any breach of the provisions of this Agreement by any member
of the Investor Group, the Company hereby agrees for the benefit of the Investor
Group, and each member, officer, director, stockholder, agent, affiliate,
employee, attorney, assign, predecessor, and successor, past and present, of the
Investor Group (the Investor Group and each such person being a “Investor Group
Released Person”) as follows: The Company, for itself and for its officers,
directors, assigns, agents, and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Investor Group Released Person of,
and hold each Investor Group Released Person harmless from, any and all rights,
claims, warranties, demands, debts, obligations, liabilities, costs, attorneys’
fees, expenses, suits, losses, and causes of action (“Claims”) of any nature
whatsoever, whether known or unknown, suspected or unsuspected, arising in
respect of or in connection with any Schedule 13D or proxy filings made prior to
the date hereof or in respect of or in connection with the nomination and
election of directors at the 2006 Annual Meeting, the other proposals contained
in the Notice, or the nomination and election of directors at the 2007 Annual
Meeting, occurring any time or period of time on or prior to the date of this
Agreement (including the future effects of such occurrences, conditions, acts or
omissions).

6. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR GROUP. Each of the members of
the Investor Group severally, and not jointly, represents and warrants as
follows:

(a) Each member of the Investor Group has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by each member of the Investor Group, constitutes a valid and binding obligation
and agreement of each such member, and is enforceable against each such member
in accordance with its terms.

(c) The members of the Investor Group, together with their Affiliates and
Associates, beneficially own, directly or indirectly, as of the date hereof, an
aggregate of in excess of 4,004,576 shares of Common Stock of the Company as set
forth in SCHEDULE A attached hereto which constitutes all of the Voting
Securities of the Company beneficially owned by the members of the Investor
Group and their Affiliates and Associates.

(d) The execution, delivery and performance of this Agreement by each member of
the Investor Group does not and will not violate or conflict with (i) any law,
rule, regulation, order, judgment or decree applicable to it, or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could become a default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound.

(e) No consent, approval, authorization, license or clearance of, or filing or
registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit such member to
perform such member’s obligations under this Agreement, except for such as have
been obtained.

7. REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE COMPANY. The Company
hereby represents and warrants as follows:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.

(d) No consent, approval, authorization, license or clearance of, or filing or
registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit the Company to
perform its obligations under this Agreement, except for such as have been
obtained.

(e) The Company shall (i) prepare and file its 2006 Annual Report with the
Securities and Exchange Commission no later than is reasonably practicable and
(ii) prepare, file with the Securities and Exchange Commission and distribute to
stockholders a proxy statement which conforms to all securities laws and
complies with the terms and conditions of this Agreement and hold its 2006
Annual Meeting no later than is reasonably practicable.

(f) On or prior to the 2007 Annual Meeting, the Company shall not amend its
Bylaws to: (i) modify any of the terms or conditions, including the number of
directors to be greater than nine (9), of Section 3.02(a) (Number, Classes,
Terms of Office); (ii) modify any of the material terms or conditions, including
the timing conditions, of Section 2.13 (Shareholder Proposals); or (iii) modify
any of the material terms or conditions, including timing conditions, of
Section 2.14 (Notice of Stockholder Nominees) except with the consent of either
Paul D. Sonkin or James Chadwick, or either of their successors elected pursuant
to Section 2(a) above.

8. SPECIFIC PERFORMANCE. Each of the members of the Investor Group, on the one
hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable in damages. It is accordingly agreed that the members of
the Investor Group, on the one hand, and the Company, on the other hand (the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. The Company and each member of the Investor
Group hereby agree to waive any requirements relating to the securing or posting
of any bond in connection with seeking any remedy hereunder.

9. PRESS RELEASE. As soon as practicable following the execution and delivery of
this Agreement, the Company and the Investor Group shall each issue the
respective press releases attached hereto as Exhibit B (the “Press Release”).
None of the parties hereto will prior to the Termination Date make any public
statements (including in any filing with the SEC or any other regulatory or
governmental agency, including any stock exchange) that are inconsistent with,
or otherwise contrary to, the statements in the Press Release issued pursuant to
this Section 9, unless otherwise required by law. Notwithstanding the foregoing,
following the date hereof, the members of the Investor Group, including their
Affiliates, shall not, and shall use their commercially reasonable efforts to
cause their respective Associates to not, prior to the Termination Date issue or
cause the publication of any press release or other public announcement with
respect to this Agreement, the Company, its management or the Board or the
Company’s business without prior written consent of the Board, provided,
however, that the Investor Group may (i) file a new Schedule 13D or an amendment
or amendments to the Schedule 13D in accordance with Section 1(c) of this
Agreement or as otherwise required by law, (ii) make other filings as required
by law, (iii) make any announcement or communication that is consistent with its
obligations pursuant to Section 4 hereof, including, without limitation, any
public announcements or positions as it deems appropriate to the extent the
Company or a stockholder of the Company makes a public announcement regarding an
extraordinary transaction of any kind or nature involving the Company. The
foregoing shall not be deemed to prohibit any of the members of the Investor
Group who are directors of the Company from engaging in any lawful acts in the
exercise of their fiduciary duties as directors of the Company.

10. NO WAIVER. All waivers of this Agreement shall be in writing. Any waiver by
either the Representative (as hereinafter defined) or the Company of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of either the Representative or the
Company to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

11. CERTAIN DEFINITIONS. As used in this Agreement, (a) the term “Person” shall
mean any individual, partnership, corporation, group, syndicate, trust,
government or agency, or any other organization, entity or enterprise; (b) the
terms “Affiliates” and “Associates” shall have the meanings set forth in
Rule 12b-2 under the Exchange Act and shall include Persons who become
Affiliates or Associates of any Person subsequent to the date hereof; and
(c) the term “Voting Securities” shall mean any securities of the Company
entitled to vote in the election of directors of the Company, or securities
convertible into or exercisable or exchangeable for such securities, whether or
not subject to the passage of time or other contingencies.

12. SUCCESSORS AND ASSIGNS. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by any party hereto without the prior
written consent of the other parties hereto and any attempt to do so will be
void. Subject to the preceding sentence, this Agreement is binding upon, inures
to the benefit of and is enforceable by the parties hereto and their respective
successors and assigns.

13. ENTIRE AGREEMENT; AMENDMENTS. This Agreement contains the entire
understanding of the parties hereto with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth herein. This
Agreement may be amended, modified or waived only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.

14. HEADINGS. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

15. NOTICES. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand (with
written confirmation of receipt), (b) upon sending if sent by e-mail or
facsimile, with electronic confirmation of sending; provided, however, that a
copy is sent on the same day by registered mail, return receipt requested, in
each case to the appropriate mailing and e-mail or facsimile addresses set forth
below (or to such other mailing, facsimile and e-mail addresses as a party may
designate by notice to the other parties in accordance with this provision),
(c) upon receipt, after being sent by a nationally recognized overnight carrier
to the addresses set forth below (or to such other mailing addresses as a party
may designate by notice to the other parties in accordance with this Section 15)
or (d) when actually delivered if sent by any other method that results in
delivery (with written confirmation of receipt):

If to the Company:

Meade Instruments Corp.

6001 Oak Canyon

Irvine, CA 92618

Attn: Corporate Secretary

with a copy to:

O’Melveny & Myers LLP

610 Newport Center Drive, 17th Floor

Newport Beach, CA 92660

Attn: Jay Herron, Esq.

Telecopy: (949) 823-6994

Email: jherron@omm.com

If to the Investor Group:

Paul D. Sonkin

c/o Hummingbird Value Fund, L.P.

460 Park Avenue — 12th Floor

New York, New York 10022

with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attn: Steven Wolosky, Esq.

or to such other address as the Person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

16. GOVERNING LAW. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof. Each party hereto agrees, on behalf
of itself and its Affiliates and Associates, that any actions, suits or
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby will be brought solely and exclusively in the courts of the
State of Delaware and/or the courts of the United States of America located in
the State of Delaware (and the parties agree not to commence any action, suit or
proceeding relating thereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 15 will be effective service of
process for any such action, suit or proceeding brought against any party in any
such court. Each party, on behalf of itself and its Affiliates and Associates,
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby, in the courts of the State of Delaware or the United States
of America located in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in any inconvenient forum. Any judgment rendered by a Delaware court may be
enforced in any other jurisdiction in the United States. Nothing in this
Section 16 shall prevent any of the parties hereto from enforcing its rights
under this Agreement or shall impose any limitation on any of the parties or
their respective past, present or future general partners, directors, officers,
or employees in defending any claim, action, cause of action, suit,
administrative action or proceeding of any kind, including, without limitation,
any federal, state or other governmental proceeding of any kind, against any of
them. The rights and remedies provided in this Agreement are cumulative and do
not exclude any rights or remedies provided by law.

17. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same Agreement.

18. SEVERABILITY. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use all commercially reasonable efforts to agree
upon and substitute a valid and enforceable term, provision, covenant or
restriction for any of such that is held invalid, void or enforceable by a court
of competent jurisdiction.

19. LITIGATION EXPENSES. In the event of any litigation among any of the parties
hereto concerning this Agreement or the transactions contemplated hereby, the
prevailing party in such litigation shall be entitled to reimbursement from the
party opposing such prevailing party of all reasonable attorneys’ fees and costs
incurred in connection therewith.

20. NO ADMISSION. Nothing contained herein shall constitute an admission by any
party hereto of liability or wrongdoing. The obligations of the members of the
Investor Group hereunder shall be several and not joint. The Company
acknowledges and agrees that in no event shall the Other Reporting Persons, as
defined in the Schedule 13D, be obligated or liable with respect to any of the
matters set forth in this Agreement.

21. REIMBURSEMENT OF EXPENSES. Upon the execution of this Agreement, the Company
shall reimburse the Investor Group for all their reasonable fees and expenses
incurred in connection with its Schedule 13D filings, submitting their nominees
and stockholder proposals for the 2006 Annual Meeting to the Company, and all
other related matters, and for the review and negotiation of this Agreement,
provided such reimbursement shall not exceed $32,500 in the aggregate.

1

IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned parties has executed or caused this Agreement to be executed on the
date first above written.

MEADE INSTRUMENTS CORP.

         
BY:
  /s/ Steven L. Muellner  

 
             

 
            Name: Steven L. Muellner

 
       
 
  Title:   CEO and President

              HUMMINGBIRD VALUE FUND, L.P.     By: /s/ Paul D. Sonkin



    Name: Paul D. Sonkin
Title: Managing Member of Hummingbird Capital, LLC, General Partner of
Hummingbird Value Fund, L.P.

      HUMMINGBIRD MANAGEMENT, LLC

 
   
By:
  /s/ Paul D. Sonkin
 
   



    Name: Paul D. Sonkin
Title: Managing Member

      HUMMINGBIRD MICROCAP VALUE FUND, L.P.

 
   
By:
  /s/ Paul D. Sonkin
 
   



    Name: Paul D. Sonkin
Title: Managing Member of Hummingbird Capital, LLC, General Partner of
Hummingbird Microcap Value Fund, L.P.

2





      HUMMINGBIRD CAPITAL, LLC

 
   
By:
  /s/ Paul D. Sonkin
 
   



    Name: Paul D. Sonkin
Title: Managing Member

      HUMMINGBIRD CONCENTRATED FUND, L.P.

 
   
By:
  /s/ Paul D. Sonkin
 
   



    Name: Paul D. Sonkin
Title: Managing Member of Hummingbird Capital, LLC, General Partner of
Hummingbird Concentrated Fund, L.P.

      SUMMIT STREET VALUE FUND, L.P.

 
   
By:
  /s/ Jennifer Wallace
 
   
 
  Name: Jennifer Wallace
Title: Managing Member

          SUMMIT STREET MANAGEMENT, LLC     By: /s/ Jennifer Wallace     Name:
Jennifer Wallace     Title: Managing Member

          SUMMIT STREET CAPITAL, LLC     By: /s/ Jennifer Wallace     Name:
Jennifer Wallace     Title: Managing Member

          MONARCH ACTIVIST PARTNERS, L.P.     By: /s/ James M. Chadwick    
Name: James M. Chadwick     Title: Managing Partner

3

          CHADWICK CAPITAL MANAGEMENT, LLC     By:     /s/ James M. Chadwick    
      Name: James M. Chadwick           Title: Managing Partner     By:     /s/
Paul D. Sonkin           Paul D. Sonkin     By:     /s/ James Chadwick          
James Chadwick     By:     /s/ Arthur T. Williams, III           Arthur T.
Williams, III     By:     /s/ Jennifer A Wallace           Jennifer A. Wallace  
  By:     /s/ Sohail Malad           Sohail Malad

Schedule A

Beneficial Ownership of the Investor Group

         
Investor Group
  Beneficial Ownership

 
       
Hummingbird Management, LLC Hummingbird Capital, LLC Hummingbird Value Fund,
L.P. Hummingbird Microcap Value Fund, L.P. Hummingbird Concentrated Fund, L.P.
Paul D. Sonkin
    2,862,374  
 
       
Summit Street Management, LLC Summit Street Capital, LLC Summit Street Value
Fund, L.P. Jennifer A. Wallace Arthur T. Williams, III
    574,989  
 
       
Chadwick Capital Management LLC Monarch Activist Partners, L.P. Sohail Malad
James M. Chadwick
    567,213  
 
       

4